DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sawaki (US 2011/0170187 A1) in view of Takahashi et al (US Publication No.: US 2013/0286358 A1 of record, “Takahashi”) and Takada et al (US Publication No.: US 2019/0094438 A1 of record, “Takada”). 
Regarding Claim 1, Sawaki discloses a polarizing element (Figure 1B), comprising:
A metal portion extending in one direction (Figure 1B, metal portion 3; Paragraph 0033), the metal portions being in contact with the substrate (Figure 1B, metal portion 3 is in contact with substrate 2);
A light absorbing portion stacked on a surface of the metal portion that faces away from the substrate having a width that is greater than a width of the metal portion in a cross-sectional view (Figure 1B, light absorbing portion 5 faces away from the substrate 2 and has a greater width than the metal portion 3; Paragraph 0030); and
A silicon oxide film covering a side surface of the metal portion (Figure 1B, silicon oxide film 4; Paragraph 0034), wherein

In the cross-sectional view, the light absorbing portion and the metal portion form a protrusion protruding away from the substrate and having a top farthest from the substrate, with the light absorbing portion being at the top of the protrusion (Figure 1B, light absorbing portion 5 is at the top of a protrusion of the light absorbing portion 5 and the metal portion 3, which protrudes away from substrate 2).
Sawaki fails to disclose a substrate including a first groove and a second groove, wherein the metal portion extends between the first groove and the second groove; and the silicon oxide film covering a side surface of the first groove, a side surface of the second groove, and a side surface of the light absorbing portion.
However, Takahashi discloses a similar element comprising a substrate including a first groove and a second groove, wherein the metal portion extends between the first groove and the second groove; and the silicon oxide film covering a side surface of the first groove, a side surface of the second groove, and a side surface of the light absorbing portion (Takahashi, Figure 31, as annotated below, substrate quartz crystal, metal portion AlSi, light absorbing portion Ta, silicon oxide film SiO2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the polarizing element as disclosed by Sawaki to include grooves in the substrate and a silicon oxide film covering the entirety of the element as disclosed by Takahashi. One would have been motivated to do so for the purpose of improving reliability and moisture resistance thereby achieving excellent coatability (Takahashi, Paragraph 0121). 
Sawaki also fails to disclose that the light absorbing portion and the metal portion are in direct contact with each other.
However, Takada discloses a similar polarizing element where the light absorbing portion and the metal portion are in direct contact with each other (Takada, Figure 1, light absorbing portion 13, metal portion 12; Paragraph 0034; Paragraph 0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the polarizing element as disclosed by Sawaki to have the metal portion in direct 


    PNG
    media_image1.png
    523
    589
    media_image1.png
    Greyscale


Regarding Claim 2, Sawaki in view of Takahashi and Takada discloses the polarizing element according to claim 1, wherein a thickness of the silicon oxide film at a bottom portion of a groove between the metal portion and another metal portion adjacent to the metal portion is less than a thickness of the silicon oxide film at the side surface of the metal portion (Sawaki, Figure 1B, where the silicon oxide film 4 is not disposed at a bottom portion of the groove 7 and so has a thickness of zero, which is less than a thickness of the silicon oxide film 4 at the side surface of the metal portion 3).

Regarding Claim 3, Sawaki in view of Takahashi and Takada discloses the polarizing element according to claim 2, wherein the silicon oxide film is not provided at the bottom portion of the groove (Sawaki, Figure 1B, discloses that the silicon oxide film 4 is not provided at the bottom portion of the groove 7). 

Regarding Claim 4, Sawaki in view of Takahashi and Takada discloses the polarizing element according to claim 1, wherein a thickness of the silicon oxide film at an opposite side of the light absorbing portion from the metal portion is less than a thickness of the silicon oxide film at the side surface of the metal portion (Sawaki, Figure 1B, the silicon oxide film 4 is not provided at an opposite side of the light absorbing portion 5 and so would have a thickness of zero, which is less than a thickness of the silicon oxide film 4 at the side surface of the metal portion 3).

Regarding Claim 5, Sawaki in view of Takahashi and Takada discloses the polarizing element according to claim 4, wherein the silicon oxide film is not provided at an opposite side of the light absorbing portion from the metal portion (Sawaki, Figure 1B, the silicon oxide film 4 is not provided at an opposite side of the light absorbing portion 5). 

Regarding Claim 6, Sawaki discloses a liquid crystal apparatus (Figure 5), comprising: polarizing element (Figure 1B); and a liquid crystal panel (Figure 5, liquid crystal panel 90; Paragraphs 0057-0058), the polarizing element having:
A metal portion extending in one direction (Figure 1B, metal portion 3; Paragraph 0033), the metal portions being in contact with the substrate (Figure 1B, metal portion 3 is in contact with substrate 2);
A light absorbing portion stacked on a surface of the metal portion that faces away from the substrate having a width that is greater than a width of the metal portion in a cross-sectional view (Figure 1B, light absorbing portion 5 faces away from the substrate 2 and has a greater width than the metal portion 3; Paragraph 0030); and
A silicon oxide film covering a side surface of the metal portion (Figure 1B, silicon oxide film 4; Paragraph 0034), wherein
A sum of a thickness of the silicon oxide film and a width of the metal portion is less than a width of the light absorbing portion in a cross-sectional view (Figure 1B, a sum of a thickness of the silicon oxide film 4 and a width of the metal portion 3 is less than a width of the light absorbing portion 5), and
In the cross-sectional view, the light absorbing portion and the metal portion form a protrusion protruding away from the substrate and having a top farthest from the substrate, with the light absorbing portion being at the top of the protrusion (Figure 1B, light absorbing portion 5 is at the top of a protrusion of the light absorbing portion 5 and the metal portion 3, which protrudes away from substrate 2), and
The polarizing element is provided at at least one of a light incident side and a light emission side of the liquid crystal panel (Figure 5; Paragraphs 0057-0058). 
Sawaki fails to disclose a substrate including a first groove and a second groove, wherein the metal portion extends between the first groove and the second groove; and the silicon oxide film covering a side surface of the first groove, a side surface of the second groove, and a side surface of the light absorbing portion.
However, Takahashi discloses a similar element comprising a substrate including a first groove and a second groove, wherein the metal portion extends between the first groove and the second groove; and the silicon oxide film covering a side surface of the first groove, a side surface of the second groove, and a side surface of the light absorbing portion (Takahashi, Figure 31, as annotated below, substrate quartz crystal, metal portion AlSi, light absorbing portion Ta, silicon oxide film SiO2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the polarizing element as disclosed by Sawaki to include grooves in the substrate and a silicon oxide film covering the entirety of the element as disclosed by Takahashi. One would have been motivated to do so for the purpose of improving reliability and moisture resistance thereby achieving excellent coatability (Takahashi, Paragraph 0121). 
Sawaki also fails to disclose that the light absorbing portion and the metal portion are in direct contact with each other.
However, Takada discloses a similar polarizing element where the light absorbing portion and the metal portion are in direct contact with each other (Takada, Figure 1, light absorbing portion 13, metal portion 12; Paragraph 0034; Paragraph 0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the polarizing element as disclosed by Sawaki to have the metal portion in direct contact with the light absorbing portion as disclosed by Takada. One would have been motivated to do so for the purpose of attenuating a TE wave while achieving high transmittance for a TM wave thereby optimizing polarizing characteristics of the polarizing element (Takada, Paragraph 0037). 


    PNG
    media_image1.png
    523
    589
    media_image1.png
    Greyscale


	Regarding Claim 7, Sawaki in view of Takahashi and Takada discloses an electronic apparatus, comprising the liquid crystal display apparatus according to claim 6 (Sawaki, Figure 5). 

Regarding Claim 8, Sawaki in view of Takahashi and Takada discloses the polarizing element according to claim 1.
Sawaki fails to disclose that the silicon oxide film is provided at a bottom portion of a groove between the metal portion and another metal portion adjacent to the metal portion, and a thickness of the silicon oxide film at the bottom portion is less than a thickness of the silicon oxide film at the side surface of the metal portion.
However, Takahashi discloses a similar element where the silicon oxide film is provided at a bottom portion of a groove between the metal portion and another metal portion adjacent to the metal portion (Takahashi, Figure 31, silicon oxide film SiO2 is disposed at a bottom portion of a groove between two adjacent metal portions AlSi). 

Further, Takada discloses a similar element where a thickness of the film at the bottom portion is less than a thickness of the film at the side surface of the metal portion (Takada, Figure 3, the thickness of the film 22A at the bottom portion is less than a thickness of the film 21A at the side surface of the metal portion 12; Paragraph 0075).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the element as disclosed by Sawaki to have a varying thickness of the film as disclosed by Takada. One would have been motivated to do so for the purpose of creating a polarizing plate maintain a satisfactory water-repellant function and having high durability (Takada, Paragraph 0065). 


Sawaki fails to disclose that the silicon oxide film is provided at a bottom portion of a groove between the metal portion and another metal portion adjacent to the metal portion, and a thickness of the silicon oxide film at the bottom portion is less than a thickness of the silicon oxide film at the side surface of the metal portion.
However, Takahashi discloses a similar element where the silicon oxide film is provided at a bottom portion of a groove between the metal portion and another metal portion adjacent to the metal portion (Takahashi, Figure 31, silicon oxide film SiO2 is disposed at a bottom portion of a groove between two adjacent metal portions AlSi). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the polarizing element as disclosed by Sawaki to include a silicon oxide film covering the entirety of the element as disclosed by Takahashi. One would have been motivated to do so for the purpose of improving reliability and moisture resistance thereby achieving excellent coatability (Takahashi, Paragraph 0121). 
Further, Takada discloses a similar element where a thickness of the film at the bottom portion is less than a thickness of the film at the side surface of the metal portion (Takada, Figure 3, the thickness of the film 22A at the bottom portion is less than a thickness of the film 21A at the side surface of the metal portion 12; Paragraph 0075).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the element as disclosed by Sawaki to have a varying thickness of the film as disclosed by Takada. One would have been motivated to do so for the purpose of creating a polarizing plate maintain a satisfactory water-repellant function and having high durability (Takada, Paragraph 0065). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871